Exhibit 10.44

 

BJ SERVICES COMPANY

CHARTER OF THE COMPENSATION

COMMITTEE OF THE

BOARD OF DIRECTORS

 

The Board of Directors of BJ Services Company (the “Company”) has previously
established a Compensation Committee (the “Committee”). This Charter documents
the composition, duties and responsibilities of the Committee. This Charter has
been adopted by the Board of Directors (the “Board”) of the Company.

 

COMPOSITION

 

The Committee shall be elected by the Board and shall be comprised of not fewer
than three non-employee Directors who are independent (as defined by the rules
of the New York Stock Exchange).

 

PRIMARY RESPONSIBILITIES AND DUTIES

 

The primary functions of the Committee are:

 

  • Review and approve corporate goals and objectives relevant to CEO
compensation, evaluate the CEO’s performance in light of those goals and
objectives, and determine and approve the CEO’s compensation level based on this
evaluation;

 

  • Determine the annual salary, bonus, stock options and other benefits, direct
and indirect, of the CEO and the other officers of the Company;

 

  • Review new executive compensation programs; review on a periodic basis the
operation of the Company’s executive compensation programs to determine whether
they are properly coordinated and achieving their intended purposes; and take
steps to modify any executive compensation program that yields payments and
benefits that are not reasonably related to executive and corporate performance;

 

  • Establish and periodically review the senior management perquisites program.

 

  • Make recommendations to the Board with respect to non-CEO compensation,
incentive-compensation plans and equity-based plans;

 

  • Review annually on a formal basis the performance of the CEO and members of
senior management and adopt (and as appropriate update) a succession plan and
related procedures, and review management planning for the replacement of other
members of the senior management team.

 

  • Determine the annual retainer, meeting fees, stock options and other
benefits for the Directors.

 

  • Produce a compensation committee report on executive compensation as
required by the SEC to be included in the company’s annual proxy statement or
annual report on Form 10-K filed with the SEC.



--------------------------------------------------------------------------------

In performing its functions, the Committee should recognize that compensation
plays an important role in attracting, retaining and motivating the management
talent that is crucial to the corporation’s success. The Committee shall provide
continuing oversight with the goals that each compensation program be both
competitive with peer businesses and closely related to personal and corporate
performance. An appropriate balance should be present between short-term pay and
long-term incentive compensation. The Committee shall approve the outside
compensation specialists, if any, engaged by management for advice and studies
on executive compensation, and the Committee may deal directly with such
compensation specialists if it so elects. Alternatively, the Committee may
choose to rely upon corporate personnel for advice and studies. The Committee
shall keep the full Board informed of the results of its periodic reviews.

 

The Committee shall conduct an annual performance self-evaluation of the
Committee.